Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2148
                       Lower Tribunal No. 17-23056
                          ________________


                             Kenneth Hendel,
                                Appellant,

                                     vs.

                  Internet Escrow Services, Inc., etc.,
                               Appellee.



       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     Stok Kon + Braverman, and Robert A. Stok and Gabriel G. Mandler
and Yosef Kudan (Fort Lauderdale), for appellant.

     EBI Law, PLLC and B. Elizabeth Interthal (Tampa); and Garbett, Allen
& Roza, P.A., and David S. Garbett, for appellee.


Before FERNANDEZ, SCALES, and HENDON, JJ.

     HENDON, J.
      Kenneth Hendel (“Hendel”) appeals from a final judgment dismissing

his action filed in Miami-Dade Circuit Court, with prejudice, based on an

internet contractual forum selection clause requiring all disputes be litigated

exclusively in Orange County, California. We affirm.

      Hendel owns and operates a local art gallery in Aventura, Florida. In

April 2016, Hendel entered into an online transaction (“Buyer/IES

Agreement”) to purchase a piece of art for $38,000 from a seller located in

Switzerland. The transaction took place via a website owned and operated

by Internet Escrow Services d/b/a Escrow.com (“IES”), which provided the

escrow services for the transaction. Specifically, after the seller initiated the

online transaction with IES and indicated that Hendel was the buyer, IES

sent Hendel three separate emails indicating that Hendel had not yet agreed

to the transaction and requesting that Hendel: (1) sign in to his IES account;

(2) click on the transaction number; and (3) then “agree to the terms and the

escrow instructions.” The emails contained a button to select titled “Review

and Agree to terms.”

      Hendel clicked on the “Review and Agree to Terms” button which took

Hendel to the IES “Agree Page.” At the top of the Agree Page were buttons

to “Agree,” “Modify” and “Cancel Transaction.” On the Agree Page, Hendel

was able to review the merchandise, the terms of the purchase and sale



                                       2
transaction, and the General Escrow Instructions. The General Escrow

Instructions section allowed Hendel to scroll through the instructions without

opening a new webpage, and also to print them out. Hendel clicked on the

“Agree” button and then deposited the $38,000 purchase money with IES.

      When Hendel received the art piece, he discovered that it was a

forgery. What followed were protracted efforts by Hendel to return the art

piece and recover his deposit from IES, including going to arbitration and

participating in an interpleader action in California. 1 When efforts to recover

his money from IES proved unsuccessful, Hendel filed the instant action

against IES in the Miami-Dade County Circuit Court. IES moved to dismiss

Hendel’s initial complaint based on the forum selection clause in the

Buyer/IES Agreement. After further proceedings, the lower court denied the

motion based on limited evidence, consisting of, inter alia, Hendel’s affidavit




1
   On July 8, 2016, in accordance with the General Escrow Instructions, IES
filed an interpleader action against the Seller and Hendel in the Superior
Court in Orange County California (“CA Action”). The Seller never responded
and on March 17, 2017, IES applied for a default judgment against the Seller
permitting IES to release the Escrowed Funds to Hendel on the condition
that IES “will do so in return for Mr. Hendel’s release of the artwork to Plaintiff
counsel’s office to hold in trust and agree to continue to attempt to contact
Defendant ….” Hendel, however, refused to allow IES or its counsel to hold
the artwork. As a result, IES voluntarily dismissed Hendel without prejudice
from the CA Action, and the court entered a default judgment against only
the Seller.

                                        3
denying that he had agreed to the General Escrow Instructions containing

the forum selection clause. IES voluntarily dismissed its appeal.

     In Hendel’s Second Amended Complaint, the operative complaint, he

alleged claims against IES for fraud in the inducement, negligent

misrepresentation, violation of FDUTPA and for a declaratory judgment. As

for the declaratory judgment claim, Hendel alleged, among other things, that

he had no actual or constructive notice that the General Escrow Instructions

and the Terms of Use were part of the transaction. IES again moved to

dismiss the Second Amended Complaint based on the mandatory forum

selection clause contained in the General Escrow Instructions. After

considering argument and evidence, the trial court granted the motion and

dismissed complaint, with prejudice, based on the forum selection clause.

Hendel appeals.

Standard of review

     A Rule 1.140(b)(3) motion to enforce a forum selection clause is

evidentiary, see Steiner Transocean Ltd. v. Efremova, 109 So. 3d 871 (Fla.

3d DCA 2013), and the lower court properly considered the evidentiary

presentations. Interpretation of the forum selection clause presents a

question of law for de novo review. Antoniazzi v. Wardak, 259 So. 3d 206,

209 (Fla. 3d DCA 2018). The finding that Hendel assented to the forum



                                      4
selection clause is factual, subject to the clearly erroneous standard, and will

be affirmed on substantial competent evidence. See Citigroup Inc. v. Caputo,

957 So. 2d 98, 100 (Fla. 4th DCA 2007).

Discussion

      The forum selection clause in the Buyer/IES agreement requires all

disputes to be litigated exclusively in Orange County, California 2, as follows:

      Governing Law; Venue
      This Agreement will be construed in accordance with and
      governed exclusively by the laws of the State of California
      applicable to agreements made among California residents and
      to be performed wholly within such jurisdiction, regardless of
      such parties’ actual domiciles. All parties submit to personal
      jurisdiction in California, and venue in the County of Orange,
      State of California. The aforementioned choice of venue is
      intended by the parties to be mandatory and not permissive in
      nature. Each party hereby waives any right it may have to assert
      the doctrine of forum non conveniens or similar doctrine or to
      object to jurisdiction or venue with respect to any proceeding
      brought in accordance with these General Escrow Instructions.

For the purposes of this appeal, Hendel does not contest that the forum

selection clause is mandatory. See Espresso Disposition Corp. 1 v. Santana

Sales & Mktg. Grp., Inc., 105 So. 3d 592, 595 (Fla. 3d DCA 2013) (such

clauses are presumptively valid; reversible error to refuse to enforce

mandatory forum-selection clause). Rather, Hendel argues that IES’s venue



2
 Further, the funds were deposited in California and are currently held in
California.

                                       5
objections are procedurally barred, either by waiver or as successive

motions.

     Rule 1.140(b) requires the defendant to plead “specifically and with

particularity” the defense of improper venue, failing which the point will be

waived. Three Seas Corp. v. FFE Transp. Servs., Inc., 913 So. 2d 72, 74

(Fla. 3d DCA 2005). IES preserved its venue challenge with particularity at

all stages of litigation. IES specifically objected to venue in Miami-Dade in

response to Hendel’s first complaint. When IES voluntarily dismissed its

appeal in that case, and Hendel submitted an amended complaint, IES once

again objected based on the mandatory forum selection clause. The court’s

denial of IES’s motion to dismiss the amended complaint did not foreclose a

subsequent dismissal based on additional evidence and arguments. IES’s

voluntarily dismissing its appeal, answering the amended complaint and

raising improper venue based on the forum selection clause, among other

activity, did not waive IES’s right to seek enforcement of the forum selection

clause in response to the second amended complaint. 3 The second


3
  We note that an order denying a change of venue is one of the enumerated
nonfinal orders that is reviewable on interlocutory appeal. Fla. R. App. P.
9.130(a)(3)(A); see Vinsand v. Vinsand, 179 So. 3d 366, 368–69 (Fla. 2d
DCA 2015) (holding failure to pursue an interlocutory appeal on venue
does not bar review of the venue issue on appeal after final disposition of
the case); Ferenc v. Ferenc, 553 So. 2d 1329, 1330 (Fla. 1st DCA 1989);
Fla. R. App. P. 9.130(h) (stating that the rule permitting appellate review of

                                      6
amended complaint superseded the amended complaint, permitting IES to

conduct motion practice on the new pleading with additional evidence

obtained following its answer to the amended complaint on a preserved

venue issue.

      We disagree with Hendel’s argument that his claims for fraud in the

inducement and for a declaratory judgment preclude dismissal of the instant

action based on the mandatory forum selection clause contained within the

General Escrow Instructions. Hendel admits that he is a sophisticated

businessperson and an experienced user of internet services for business

purposes. He was able to complete the transaction on the Agree Page

without having to scroll through the General Escrow Instructions and/or

selecting a box to acknowledge that he had read them. The General Escrow

Instructions were prominently displayed on the Agree Page and were

conspicuous enough to put a reasonably prudent person on inquiry notice of

their existence. This conclusion is supported by the fact that IES sent Hendel

three emails requesting that Hendel “agree to the terms and escrow

instructions,” thus, he was on notice of their existence. See MetroPCS

Commc’ns v. Porter, 273 So. 3d 1025 (Fla. 3d DCA 2018) (concluding that



specified nonfinal orders “shall not preclude initial review of a non-final order
on appeal from the final order in the cause”).

                                       7
providing a hyperlink to the terms and conditions at the end of short text

messages to the customer was sufficient to put the customer on inquiry

notice of the terms and conditions).

      The lower court found by substantial competent evidence that the

forum selection clause was readily available for Hendel’s review, and that

Hendel agreed to the forum selection clause by engaging IES’s escrow

services. The forum selection clause is valid and enforceable. We therefore

affirm the final judgment dismissing Hendel’s action based on improper

venue in Miami-Dade County pursuant to the mandatory forum selection

clause contained in the Buyer/IES Agreement. 4

      Affirmed.




4
  The “with prejudice” clause in the final judgment does not affect bringing
the action properly in California, but only acts to preclude re-filing the action
in Miami-Dade.

                                       8